DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 26, 28-30, 32-38 & 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 26, 28-30 & 32-36 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic circuit comprising: the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed only within hole, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record We (USPGPUB DOCUMENT: 2015/0257282) discloses in Fig 2A, see figure in office action, an electronic circuit comprising: a substrate(passivation material 255/260)[0024] having a first side(top side) and a second side (bottom side) , the substrate(passivation material 255/260)[0024] including a first dielectric characteristic(dielectric characteristic of passivation material) (Under broadest reasonable interpretation, the term “dielectric characteristic” presently considered to be met by “dielectric constant”);

a first conductive layer(221)[0023] disposed on the first side(top side) and a second conductive layer(222)[0023] disposed on the second side (bottom side); and
a conductive path(220)[0023] electrically coupled between the first conductive layer(221)[0023] and the second conductive layer(222)[0023], wherein the conductive path(220)[0023] is in contact with at least a portion of the intermediary material(Teflon material 215)[0023,0024] but does not disclose the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed only within hole.  Therefore, it would not be obvious to make the electronic circuit as claimed.

The following is an examiner’s statement of reasons for allowance:
Claims 37, 38 & 40-41 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of making an increased impedance via in an electrical circuit, comprising: forming, in a substrate, a bore transverse to a first side of the substrate and extending from the first side to a second side of the substrate;  disposing an intermediary material in the bore, the intermediary material confined to the bore, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record We (USPGPUB DOCUMENT: 2015/0257282) discloses in Fig 2A, see figure in office 


The following is an examiner’s statement of reasons for allowance:
Claims 42-45 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic package including a substrate having a gradiated dielectric characteristic, the electronic package comprising:
the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed within and confined to only the hole, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record We (USPGPUB DOCUMENT: 2015/0257282) discloses in Fig 2A, see figure in office action, an electronic package including a substrate(passivation material 255/260)[0024]
(Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 255/260 since a substrate may be one layer under/over another layer that provides support and since 255/260 provides the surface of which something is providing support, 255/260 may be interpreted as a ‘substrate’)
 having a gradiated dielectric characteristic, the electronic package comprising: an electronic circuit including:
a substrate(passivation material 255/260)[0024] having a first side(top side) and a second side (bottom side) , the substrate(passivation material 255/260)[0024] including a first dielectric characteristic(dielectric characteristic of passivation material),
an intermediary material(Teflon material 215)[0023] disposed within and confined to within (215 is substantially inside of 255/260 and may therefore be interpreted as disposed within and confined to within the substrate)

a first conductive layer(221)[0023] disposed on the first side(top side) and a second conductive layer(222)[0023] disposed on the second side (bottom side), and
a conductive path(220)[0023] electrically coupled between the first conductive layer(221)[0023] and the second conductive layer(222)[0023], wherein the conductive path(220)[0023] is in contact with at least a portion of the intermediary material(Teflon material 215)[0023,0024] but does not disclose the substrate further including a hole transverse to the first side, the hole extending from the first side to the second side; an intermediary material disposed within and confined to only the hole.  Therefore, it would not be obvious to make the electronic package as claimed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819